Citation Nr: 0934574	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-02 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD) claimed as due to service-connected diabetes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The Veteran had active duty from August 1969 to February 
1972.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In April 2008, the Veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of the hearing is of record.

In August 2008, the Board granted the Veteran's claim for 
service connection for tinnitus, and remanded his claim for 
service connection for CAD due to service-connected diabetes 
to the RO for further development.

After that development was completed and the case was 
returned to the Board, in June 2009, the Board requested a 
medical opinion, pursuant to 38 U.S.C.A. § 7109 and as set 
forth in a designated Veterans Health Administration (VHA) 
Directive, in response to the appellant's claim of 
entitlement to service connection for CAD.  See 38 U.S.C.A. § 
7109(a) (West 2002) and 38 C.F.R. § 20.901 (2008).  See 
generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  A VHA 
medical opinion was rendered and, in August 2009, the Veteran 
was given an opportunity to present additional argument and 
his service representative presented further written argument 
on the Veteran's behalf.


FINDINGS OF FACT

1.  An April 2006 rating decision granted service connection 
for diabetes.

2.  Giving the Veteran the benefit of the doubt, the 
probative and competent evidence establishes that his 
service-connected diabetes aggravated his coronary artery 
disease.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, coronary artery 
disease was aggravated by his service-connected diabetes.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.310(a) (2006), effective prior to October 10, 2006, (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially amended the provisions of Chapter 51 of Title 
38 of the United States Code, concerning the notice and 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(now codified as amended at 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2009)).

In view of the favorable disposition of this appeal, 
discussed below, we find that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  Also, during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), that held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) applied to all five elements of a service 
connection claim.  Id.  In March and June 2006, September 
2007, and October 2008, the RO provided notice consistent 
with the Court's holding in Dingess.  Moreover, in the 
instant case, although the Veteran's service connection claim 
is being granted, no disability rating or effective date will 
be assigned and, as set forth below, there can be no 
possibility of prejudice to him.  Information concerning 
effective dates and ratings for coronary artery disease will 
be provided by the RO.  If the appellant then disagrees with 
any of those actions, he may appeal those decisions.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

I.	Factual Background and Legal Analysis

The Veteran's current claim regarding CAD, received in 
November 2005, is limited to secondary service connection.  
An April 2006 rating decision granted service connection for 
diabetes.  The Veteran claims his CAD is due to his service-
connected diabetes.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service- 
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, that, as noted 
above, addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 38 
C.F.R. § 3.310(b) was moved to sub-section (c).  Under the 
revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-
connected disease or injury that is 
proximately due to or the result of a 
service-connected disease or injury, and 
not due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 C.F.R. Part 4) 
and determine the extent of aggravation 
by deducting the baseline level of 
severity, as well as any increase in 
severity due to the natural progress of 
the disease, from the current level.

See 71 Fed. Reg. 52,744 (2006) (now codified at 38 C.F.R. § 
3.310(b) (2008)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen 
decision, the regulatory amendment effectively resulted in a 
change in the law.  This analysis is not correct.  Rather, 
the overall intention of the amendment to 38 C.F.R. § 
3.310(b) was to implement the Allen decision, the amended 38 
C.F.R. § 3.310(b) clearly institutes additional evidentiary 
requirements that must be satisfied before aggravation may be 
conceded and service connection granted.  In addressing the 
imposition of this new evidentiary requirement, the 
regulatory comments cite to 38 U.S.C. § 501 as the supporting 
authority, and not Allen.  See 71 Fed. Reg. 52,744-45 (Sept. 
7, 2006).

A review of the regulatory comments make clear that, 
ultimately, it is the Veteran's responsibility to support his 
or her claim by providing evidence of the baseline level of 
severity, and that it is not enough merely that an examiner 
concludes that there is "aggravation."  See 71 Fed. Reg. 
52,745 (Sept. 7, 2006).

In sum, 38 C.F.R. § 3.310(b) appears to place substantive 
evidentiary restrictions on a veteran before aggravation may 
be conceded, and these restrictions appear to have no basis 
in the Allen decision itself.

However, in this case, the Veteran's claim was filed prior to 
the effective date of the revised regulation (October 10, 
2006).  As such, the Board finds that the prior version of 
the regulation is more advantageous to the Veteran and should 
be applied.  When a regulation changes and the former version 
is more favorable, VA can apply the earlier version of the 
regulation for the period prior to, and after, the effective 
date of the change.  See generally, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003.

Upon review of the probative medical evidence of record and, 
giving the Veteran the benefit of the doubt, the Board is of 
the opinion that service connection for coronary artery 
disease as due to service-connected diabetes is warranted.  
In reaching this conclusion, and as explained herein, the 
Board reaches no determination as to the severity or extent 
of the Veteran's CAD, or the appropriate rating that should 
be assigned, only that the objective medical evidence of 
record supports his service connection claim.  As mentioned 
above, the Board leaves it to the RO to determine the 
appropriate rating criteria and disability evaluation for his 
CAD, following any necessary development action, to include 
an updated VA examination.

In this case, medical opinions differed as to whether the 
Veteran's CAD is related to his service-connected diabetes.

An August 2006 VA cardiology examination report reflects the 
examiner's finding that the Veteran had a myocardial 
infarction within 10 years after his diagnosis of diabetes.  
The examiner noted that diabetes was only one of the many 
risk factors for developing CAD that included age, blood 
pressure, high cholesterol, smoking, and diabetes.  According 
to the VA examiner, the Veteran had normal cholesterol and 
was a non-smoker.  Relying on the Framingham study, the VA 
examiner estimated that there was only a 4 percent risk over 
10 years for the development of CAD and that diabetes, 
itself, accounted for less than half of the total risk factor 
for the development of the Veteran's CAD.  In the VA 
examiner's opinion, it was less likely as not that the 
Veteran's CAD was due to his diabetes.

But, in an April 2008 signed statement, Z.L.Z., M.D., the 
Veteran's primary care physician, said that he treated the 
Veteran since 1993.  It was noted that the Veteran was 
diagnosed with diabetes in 1985 and with CAD in 2006.  Dr. 
Z.L.Z. opined that it was at least as likely as not that the 
Veteran's CAD was secondary to his service-connected diabetes 
mellitus.

Further, in a December 2008 signed statement, M.P.W., M.D., 
said that he treated the Veteran since April 2006 when CAD 
was found and stenting of the right coronary artery was 
performed.  This physician noted that the Veteran's risk 
factors included a long-standing history of diabetes going 
back 25 years, a history of hypertension pre-dating the 
diabetes, and hypercholesterolemia.  Dr. M.P.W. also noted 
that the Veteran was a nonsmoker for more than 25 years and 
his family history was unremarkable for premature CAD.  In 
Dr. M.P.W.'s opinion, diabetes was a likely contributor to 
the Veteran's CAD.

However, in a January 2009 medical opinion, a VA examiner 
concluded that the Veteran would most likely have some 
component of CAD even without diabetes.  But, the VA examiner 
then said that, while diabetes clearly aggravated the 
Veteran's CAD, it was not likely that the diabetes alone 
caused the CAD.

In June 2009, the Board requested a medical opinion from the 
VHA.  The Board's letter to the VHA addressed two questions: 
(a) whether it was at least as likely as not that the 
Veteran's CAD was caused by, or aggravated by, his service-
connected diabetes; and (b) the degree of CAD that would not 
be present but for the service-connected diabetes.

The Board obtained a VHA opinion from the chief of cardiology 
at a VA medical facility.  This physician concluded that the 
Veteran's CAD was aggravated by and in part caused by/a 
consequence of diabetes.  The VA cardiologist noted the 
presence of the Veteran's service-connected diabetes since 
1985 and that the Veteran had a myocardial infarction in 2006 
that was not within 10 years of the diabetes diagnosis, but 
21 years later.  Although this medical specialist agreed that 
diabetes was not the sole cause of the Veteran's CAD, he 
concluded that "it was certainly contributory and a factor 
in its development" and that the Veteran's CAD was likely 
aggravated by the service-connected diabetes.  The VA 
cardiologist noted the conflicting medical reports regarding 
the presence or absence of hypercholesterolemia, but 
commented that all values found by him were under 200, 
indicative of either lack of hypercholesterolemia or 
excellent control.  It was also noted that the Veteran had 
hypertension, was a non-smoker, and had no family history of 
CAD.  According to this VA cardiologist, "[i]t is impossible 
to assign a percent contribution of diabetes to the CAD both 
on general principle but also because there are both 
protective (nonsmoker, no clear evidence of 
hypercholesterolemia) and detrimental (hypertension) aspects 
in the history".

In the present case, the 2009 VHA opinion essentially 
supports the Veteran's claim and the Board is persuaded that 
the VA expert's opinion is most convincing in that this 
expert recognized that the Veteran's diabetes was present 
since 1985 and that the Veteran's myocardial infarction 
occurred in 2006, over 20 years later (contrary to the 2006 
VA examiner's assertion).  Certainly, the other objective 
medical evidence for and against the claim is in equipoise, 
with the 2006 and 2009 VA examiners concluding that the 
Veteran's CAD was not due to his diabetes, and the April and 
December 2008 private medical statements concluding that the 
CAD was caused by his diabetes.  Where a medical expert has 
fairly considered all the evidence, his opinion may be 
accepted as an adequate statement of the reasons and bases 
for a decision when the Board adopts such an opinion.  Wray 
v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt 
the VHA specialist's opinion on which it bases its 
determination that service connection for CAD is warranted.

Accordingly, the evidence of record, on balance, supports the 
grant of service connection for CAD on as secondary basis as 
due to service-connected diabetes.  This claim is thus 
granted in full.


ORDER

Service connection for coronary artery disease as due to 
service-connected diabetes is granted.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


